     Case 8:15-cv-02034-JVS-JCG Document 1030 Filed 08/07/20 Page 1 of 7 Page ID
                                      #:70535
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 15-2034 JVS(JCGx)                                       Date   8/7/2020

 Title             Natural-Immunogenics Corp. v. Newport Trial Group, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Minute Order Regarding Motion for Leave to Conduct
                        Discovery

      Defendants Newport Trial Group and Scott J. Ferrell (“Ferrell”) (collectively
“NTG” or “Defendants”) move for leave to conduct discovery concerning their
counterclaim and designate an additional expert regarding new allegations in the Fourth
Amended Complaint (“FAC”). ECF No. 1013-1. Natural-Immunogenics Corp. (“NIC”),
Benjamin Quinto, Theo Quinto, Emord & Associates P.C., Peter Arhangelsky, Charlotte
Carlberg, Jim Buc, and Maryann Buc oppose Defendants’ Motion for Leave to Conduct
Discovery concerning the new counterclaims. ECF No. 1018. NIC filed a separate brief
opposing NTG’s motion for leave to conduct discovery and to designate an additional
expert regarding the new allegations in the FAC. Opp’n, ECF No. 1019. NTG filed a
consolidated reply. ECF No. 1021.

       For the following reasons, the Court DENIES the motion. The Court further finds
that oral argument would not be helpful on this matter and vacates the August 10, 2020
hearing. Fed. R. Civ. P. 78; L.R. 7-15.

                                                    I. BACKGROUND

       The background of this case is well known to the parties and the Court. This Order
recites background only as relevant to the motion.

         A.         Overview

       This case concerns litigation between NIC and NTG, its attorneys, and its clients.
In brief, NIC alleges that NTG routinely fabricated class-action litigation to extort money
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1030 Filed 08/07/20 Page 2 of 7 Page ID
                                      #:70536
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS(JCGx)                            Date     8/7/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

from defendants nationwide. FAC, ¶ 2, ECF No. 1007. NIC’s FAC alleges that the NTG
Defendants perpetrated three litigation schemes: (1) the false-advertising scheme; (2) the
unauthorized recording, or “wiretapping” scheme; and (3) the Lanham Act scheme. See
generally, id.

        Under the Lanham Act scheme NTG, Ferrell, and David Reid (“Reid”) created a
sham “plaintiff” by forming a limited liability company called Strataluz LLC
(“Strataluz”) and concealing their ownership in the entity. Id. at ¶ 42. NTG, Ferrell, and
Reid utilized Strataluz as a plaintiff to threaten companies that sold dietary supplements
with lawsuits under a Lanham Act false advertising theory falsely claiming that they had
competitor standing and actual damages. Id. at ¶ 43. In May and June 2015, NTG,
Ferrell, and Reid falsely threatened companies that sold male enhancement supplements
with Lanham Act litigation based on false allegations that Strataluz manufactured, sold,
and distributed a patented male enhancement product called ProMaxal. Id. at ¶ 44. In
fact, ProMaxal did not exist, had never been manufactured, and was never sold. Id.
NTG, Ferrell, and Reid attempted to extort “hundreds of thousands of dollars from
unsuspecting companies in exchange for dismissal and the offer of a worthless license
that Defendants claimed had significant value” by threatening such frivolous litigation.
Id. at ¶ 45.

         B.      Procedural History

       Discovery cut-off in this case expired on December 31, 2017 after this Court
extended the deadline. ECF No. 500. On December 16, 2019, this Court issued a
Scheduling Order setting trial for November 3, 2020. ECF No. 883. NIC filed a timely
motion for leave to file its Third Amended Complaint (“TAC”) on February 14, 2020.
ECF No. 892. The proposed TAC added predicate acts under RICO concerning
allegations that Ferrell and Reid used their Strataluz business to file lawsuits against
competitors based on false allegations. See Redline version of TAC, ECF No. 892-4.
The Court granted the motion reasoning that the proposed amendments would not
“greatly change the parties’ positions.” ECF No. 910, 6. NTG moved to dismiss or strike
the TAC on April, 7, 2020. ECF No. 913. On May 20, 2020, the Court granted the
motion to dismiss with leave to amend. ECF No. 987. On June 18, 2020, the FAC was
filed. ECF No. 1007.

         Without seeking leave from the Court, NTG filed Counterclaims adding seven new
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 2 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1030 Filed 08/07/20 Page 3 of 7 Page ID
                                      #:70537
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS(JCGx)                            Date     8/7/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

parties on April 7, 2020. ECF No. 918. On May 7, 2020, without seeking leave from the
Court, NTG filed an Amended Counterclaim alleging a violation of the RICO Act and
conspiracy to violate the RICO Act. ECF No. 978-1. The Court recently dismissed
Defendants’ Counterclaim. ECF No. 1028.

                                    II. LEGAL STANDARD

       “A district court has wide latitude in controlling discovery.” Lane v. Dep’t of
Interior, 523 F.3d 1128, 1134 (9th Cir. 2008) (internal quotation marks and citation
omitted). Pursuant to Federal Rule of Civil Procedure 16(b), a district court must issue a
scheduling order that limits the time to, among other things, complete discovery. Fed. R.
Civ. P. 16(b)(1), (3). A party must show “good cause” for relief from a scheduling order.
Fed. R. Civ. P. 16(b)(4); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08
(9th Cir. 1992). The good cause standard “primarily considers the diligence of the party
seeking the amendment.” Johnson, 975 F.2d at 609. The court may grant relief from a
scheduling deadline if the deadline could not “reasonably be met despite the diligence of
the party seeking the extension.” Id. While a court may consider prejudice to the
opposing party, “the focus of the inquiry is upon the moving party’s reasons for seeking
modification.” Id.

                                       III. DISCUSSION

      As a threshold matter, the Court recently struck Defendants’ Counterclaim. ECF
No. 1028. Therefore, the motion to conduct discovery concerning the Counterclaim is
denied as MOOT.

       Defendants ask the Court for leave to conduct discovery concerning the new
allegations in the FAC. See generally, Mot. The Court looks to NTG’s reasons for
seeking modification of the scheduling order and discovery cut off in determining
whether to grant such a request. See Johnson, 975 F.2d at 609. In evaluating whether
good cause exists to grant leave to take discovery, the Court considers “1) whether trial is
imminent, 2) whether the request is opposed, 3) whether the non-moving party would be
prejudiced, 4) whether the moving party was diligent in obtaining discovery within the
guidelines established by the court, 5) the foreseeability of the need for additional
discovery in light of the time allowed for discovery by the district court, and 6) the

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 3 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1030 Filed 08/07/20 Page 4 of 7 Page ID
                                      #:70538
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS(JCGx)                             Date    8/7/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

likelihood that the discovery will lead to relevant evidence.” City of Pomona v. SQM N.
Am. Corp., 866 F.3d 1060, 1066 (9th Cir. 2017).

       The Court finds that there is no good cause here to grant leave to take additional
discovery. Trial in this action was scheduled for November 3, 2020. While this date is
uncertain as a result of the Court’s limitations resulting from the pandemic, this action
will take precedence on the Court’s calendar when trials resume given that this action
was filed in 2015. This request is also opposed by NIC. Thus, both of these factors
weigh against a finding of good cause.

       NTG argues that NIC would not be prejudiced because their request for discovery
is “modest and reciprocal” since it proposes that each side be allowed 25 requests for
admissions and special interrogatories and 50 requests for productions limited to new
allegations in the FAC and the now dismissed counterclaim, and a single new expert,
whose subject matter will be limited to “business or corporate practices and standards, as
well as marketing practices, in the health supplement industry.” Mot., 14. But NIC
would be prejudiced here because opening discovery would further delay resolution of
this action and potentially lead to further discovery disputes which in this action have
been extraordinary in number.

       NTG argues that it has been diligent because it was not responsible for seeking
discovery earlier into the Strataluz allegations since they were previously not pled in the
complaint. Mot., 10-14. However, while the FAC updated allegations resulting from
evidence obtained in discovery, the Strataluz allegations have been before this Court and
discussed in motions and orders for years. See ECF No. 201 at 9 (NIC’s RICO statement
naming Strataluz), ECF No. 299 at 15-21, ECF No. 414 at 5. By NIC’s count Strataluz
has been addressed in 180 separate docket entries in this case beginning in November
2016. Opp’n, 5. In fact, discovery was opened into Strataluz for a five month period in
2017 after NIC requested such discovery. See ECF No. 414; see also ECF No. 652.
Further, while NTG again alleges that NIC had made the claim that they would not
amend their complaint to add Strataluz allegations, the Court has already considered and
rejected this argument. See ECF No. 1013 at 9. It rejects it again here. That NTG did
not conduct discovery despite knowing that NIC intended to use this evidence at trial
shows a lack of diligence. See e.g., ECF No. 652 at 10 (“[T]he Court will not require
NIC to establish admissibility at this time . . . It is sufficient that NIC contends that the
Strataluz discovery is important to show evidence of other bad acts because the
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 4 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1030 Filed 08/07/20 Page 5 of 7 Page ID
                                      #:70539
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS(JCGx)                                 Date   8/7/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

ProMAXAL cases may support NIC’s RICO theory that NTG attorneys initiated
fraudulent lawsuits on behalf of shill plaintiffs and even went so far as to create their own
plaintiff.”). NIC and the Court has been aware of these allegations since no later than
2017 and prior to the close of discovery. Therefore, NTG has not established its
diligence and this factor weighs against a finding of good cause.

       NTG argues that granting leave is unlikely to result in an additional need for
discovery because it is limited in scope and quantity and the time frame it proposes to
conduct such discovery is only 60 days. Mot., 15. NTG also argues that discovery is
“virtually certain to result in relevant evidence and is proportional to the needs of this
case.” Id. This is because they contend that their request is limited to new allegations in
the FAC and because such allegations are “now an integral part of NIC’s RICO
allegations.” Id. at 16. But NTG has failed to make clear what it hopes to gain from its
discovery requests given that Strataluz was an entity formed by Reid and Ferrell and
represented by NTG. See FAC, ¶¶ 360-62. NIC was not a party to the Strataluz lawsuits.
Thus, NIC’s knowledge would logically be limited while NTG is the one in possession of
information concerning whether the allegations are true or not. See e.g., ECF No. 830-1
(“NTG’s Supplemental Privilege Log (8/19/2019) for S. Ferrell and D. Reid
Communications re: Strataluz per Dkt. 820”).

        Further, NTG’s arguments that it is not prepared to “defend against potential
liability for a Lanham Act violation” (see Reply, 4), is misleading given that there are no
Lanham Act violations that have been brought against it. NTG contends that an expert
would assist the jury with distinguishing between “traditional business practices” and
illegal activity while arguing that the relevancy bar for experts is low. Reply, 4; Mot.,
17-20. But, the FAC alleges malicious prosecution, violations of the RICO Act and
unfair competition. The FAC does not allege that NTG violated the Lanham Act. In
essence, the FAC alleges that NTG concocted a new entity in order to drum up false
Lanham Act claims to extort settlements. FAC, ¶¶ 40-45, 359-77. The substance of the
Strataluz allegations is the following:


                 Defendants NTG, Scott Ferrell, and David Reid began
                 threatening suit against companies that sold male enhancement
                 products based on false allegations that their “client,” Strataluz,
                 manufactured, sold, and distributed a patented and effective
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 5 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1030 Filed 08/07/20 Page 6 of 7 Page ID
                                      #:70540
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS(JCGx)                             Date    8/7/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

                 male enhancement product called ProMaxal. They falsely
                 claimed that ProMaxal’s efficacy was backed by clinical
                 research that Strataluz had funded. They falsely claimed that
                 Strataluz suffered damages based on false statements known to
                 be false by NTG, Scott Ferrell, and David Reid. The ProMaxal
                 product did not exist, had never been manufactured, and was
                 never sold. Material statements made about that product were
                 false.

Id. An expert on the Lanham Act would not be particularly helpful and would likely
distract from the actual claims in the FAC which concern whether NTG, Ferrell and Reid
created a plaintiff in order to drum up false litigation based on a product that did not
exist.

       Throughout its motion NTG cites to Youngevity Int’l, Corp. v. Smith, No.
16-CV-704 BTM (JLB), 2017 WL 6730078 (S.D. Cal. Dec. 29, 2017), in support for its
position noting that counsel for NIC represented the Defendants asking for leave in that
case. That is neither here nor there. Furthermore, the timing and circumstances in
Youngevity does not parallel the situation here. First, the amended complaint there added
two new defendants. The FAC here did not add new defendants. Additionally,
Youngevity concerned an action filed in 2016 and a request to reopen discovery within
the same year after it had closed. This action has been litigated since 2015 – five long
years – and currently numbers in excess of 1025 docket entries to say nothing of the
amount of time spent by the Special Master and this Court sorting and resolving
discovery disputes. Discovery cut-off in this case was also set for December 2017 – two
years ago.

       This Court has wide latitude in controlling discovery, but it also has an obligation
to ensure that discovery is proportional and that the Court’s docket and resources are
managed conscientiously. See Lane, 523 F.3d at 1134; Fed. R. Civ. P. 26(b)(1). The
days of proportional discovery requests here have long expired. NTG’s discovery request
is not proportional given the amount of discovery that has already taken place in this
action, the fact that Strataluz was an NTG owned entity and therefore NTG and Ferrell
are in possession of the documents the allegations are based on, NTG has third party
discovery responses relating to Strataluz, and that discovery was already opened into
Strataluz and NTG chose not to take advantage of that window. Furthermore, given the
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 6 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1030 Filed 08/07/20 Page 7 of 7 Page ID
                                      #:70541
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS(JCGx)                                       Date     8/7/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

history of misconduct and excessive discovery in this action, there is a high probability
that granting any further discovery here will result in more of the same.

      The majority of the factors do not support a finding of good cause and this Court
therefore DENIES NTG’s motion. It is time for this action to move speedily to a final
resolution.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court DENIES the motion. The Court further finds
that oral argument would not be helpful on this matter and vacates the August 10, 2020
hearing. Fed. R. Civ. P. 78; L.R. 7-15.

                 IT IS SO ORDERED.

                                                                                                 :     0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                        Page 7 of 7
